Citation Nr: 0005435	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-13 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of right ankle surgery 
performed at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
November 1946 and from April 1948 to April 1949.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.


FINDING OF FACT

There is no competent medical evidence to show that the 
veteran has additional right ankle disability as the result 
of treatment or surgery at a VA facility.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for residuals of right ankle 
surgery performed at a VA facility is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, as here, a claimant is not required 
to show fault or negligence in medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1) (1999).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(1999).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran has contended that he should be 
compensated under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
because his right ankle disability worsened, to include the 
need for wearing a brace, as a result of treatment performed 
at a VA, including two surgeries.  He has asserted that a 
physician told him that his operation failed because he was 
being treated with Dilantin. 

The Board has reviewed the claims file and observes that the 
veteran was hospitalized at the Buffalo VA Medical Center 
(VAMC) from January to October of 1995.  In January 1995, the 
veteran was diagnosed with degenerative joint disease of the 
right ankle and underwent a right ankle fusion.  Although no 
complications were noted with this surgery, subsequent 
treatment revealing that the surgical site failed to heal, as 
well as the veteran's continued complaints of right ankle 
pain, led to a revision of the right ankle fusion in June 
1995.  The revised surgery was noted to be successful, and, 
on discharge from the Buffalo VAMC in October 1995, the right 
ankle was noted to appear to be fused.  The Board observes 
that the veteran's use of Dilantin is noted in the discharge 
report.  Also, the examiner who conducted the veteran's April 
1998 VA orthopedic examination, while rendering a diagnosis 
of degenerative joint disease of the right ankle, provided an 
opinion to the effect that the right ankle disability was not 
in any way related to VA treatment.

The Board is cognizant of the fact the veteran had to undergo 
a second right ankle operation in June 1995 because the 
surgical site from the January 1995 operation failed to heal, 
along with the veteran's continued complaints of right ankle 
pain.  However, there is no medical evidence of any 
complications from the revision of the right ankle fusion in 
June 1995.  The only medical opinion which has addressed the 
question at hand (April 1998 VA orthopedic examiner), whether 
the veteran has additional right ankle disability as the 
result of the VA treatment in question, goes against the 
claim.  As to the veteran's assertion that a physician told 
him that his surgery failed because he was being treated with 
Dilantin, the fact of the failure of the initial surgery is 
not in dispute; the question here is whether the veteran has 
current additional right ankle disability as the result of VA 
treatment, including the initial and subsequent surgeries.  
The veteran has failed to submit competent medical evidence 
to support his claim.  The Board further notes that a 
layman's account, filtered through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute the medical evidence 
required to render a claim well grounded.  Dean v. Brown, 8 
Vet. App. 449 (1995). 

Overall, there is no competent medical evidence or opinion of 
record suggesting that the veteran has additional right ankle 
disability as the result of treatment or surgery at a VA 
facility.  Indeed, the only evidence of record supporting a 
nexus between the veteran's claimed disability and VA 
treatment is his lay opinion, as indicated in his initial 
claim, received by the RO in June 1997.  However, the Board 
would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render a 
competent opinion regarding medical causation.  See Grottveit 
v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for residuals of right ankle surgery 
performed at a VA facility is well grounded.  Given the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997). 
In the appealed rating decision, the RO denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Nevertheless, regardless of the 
disposition of the RO, the Board observes that the United 
States Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
such a claim on its merits and does not include an analysis 
of whether the veteran's claim is well grounded, and the 
Board denies the same claim as not well grounded.  See Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for residuals of right ankle surgery performed at a VA 
facility is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

